Citation Nr: 1727272	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  15-05 217	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a heart disability.


REPRESENTATION

Veteran represented by:	Massachusetts Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran, the Veteran's wife


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel
INTRODUCTION

The Veteran had active service in the United States Army from April 1956 to April 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The RO in St. Petersburg, Florida certified the case to the Board on appeal.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in October 2015.  A transcript from that proceeding is associated with the Veterans Benefits Management System (VBMS) folder.

The Board notes that the Veteran was previously represented by the Disabled American Veterans.  In May 2017, he changed his representation to the Massachusetts Department of Veterans Services.


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2016).    

In a prior December 2015 decision, the Board granted entitlement to service connection for a left hip disability and a left shoulder disability.  The Board also remanded the Veteran's service connection claim for a heart disability.  The Board remanded the issue based on the premise that the Veteran had not been provided with a statement of the case after he submitted a timely notice of disagreement in response to the denial of the issue in the December 2010 rating decision.  See Manlincon v. West, 12 Vet. App. 238 (1999).  However, upon further review of the claims file, the Board has discovered that the September 2011 statement previously identified as a notice of disagreement was actually a request from the Veteran to withdraw his service connection claim for a heart disability.  See 38 C.F.R. § 20.204 (2016).  Without a valid notice of disagreement, the Board lacked jurisdiction to remand the issue.  See Manlincon, 12 Vet. App. at 240-41.  

Accordingly, the December 2015 Board decision is vacated to the extent it addressed the issue of entitlement to service connection for a heart disability.







	                        ____________________________________________
GAYLE E. STROMMEN
	Veterans Law Judge, Board of Veterans' Appeals


